First. The third ground set up in the motion for new trial is as follows:
"Because the court left the bench and relinquished control of the trial during its progress for the space of several minutes while R.Y. Nance, one of the attorneys for the state, was arguing the case to the jury."
The defendant filed affidavits in support of this ground for a new trial. If, as a matter of fact, the judge should absent himself from the courtroom and thereby relinquish control over the trial, it is entirely proper that this fact should be incorporated in the motion for new trial; but we cannot consider the affidavits which are filed in support of this ground. If counsel for the defendant were desirous of bringing this question before this court upon appeal, when the judge returned to the courtroom they should have requested him to make a record of his absence, or they should have incorporated in the case-made a statement of the facts as they occurred. We can only consider matters occurring in open court during the progress of a trial when the facts are certified to us in the case-made by the trial judge. For a discussion of this question, see the companion case of Colon Cochran v. State (No. A-268) infra, 111 P. 974, and also the case of Saunders v. State, infra, 111 P. 965, both of which cases were decided at the present sitting of this court. We desire to renew our admonition to trial courts that in criminal cases it is their duty to remain in control of the trial during every moment that court is open.
Second. When the state's witness, Jonas Holt, was on the stand, he was testifying as to why he went to the place where the difficulty occurred. To this counsel for the defendant objected. Whereupon the court said:
"I will let this officer explain why he went down there. In *Page 392 
this connection, I will say that it is the duty of an officer, when he is informed of a disturbance, to go and investigate it."
The defendant excepted to the remarks of the court upon the ground that such language was prejudicial to the rights of the defendant. As to why the officer went to the scene of the difficulty was material in this case. It was therefore entirely proper to allow him to state what caused him to go there. The remarks of the court to the effect that, when an officer is informed of a disturbance, it is his duty to go there and investigate it, was a correct statement of law and could not have in any manner injured the defendant. It would have been better to have incorporated this in the instructions to the jury. The court should be careful in ruling upon the admissibility of evidence and refrain from commenting upon the weight and effect of testimony; but we cannot see how the defendant was injured by this statement. Counsel for defendant do not cite a single authority in their brief in support of their contention.
Third. The brief of defendant complains of a number of alleged errors in the charge of the court. We have examined the record and find that no exception was reserved to the instructions given to the jury, neither were any instructions requested by the defendant. We also find that, while the instructions are not above criticism, yet they do not contain any fundamental errors. If counsel for the defendant desires this court to consider an alleged error in the instructions of the court, they must except to such instructions when given, and thereby give the trial court an opportunity to correct any errors that may exist in the instructions. If counsel fail to except to the instructions of the court or to request any special instructions on behalf of the defendant, they thereby waive all objections to the instructions, save those that are fundamental or which necessarily injured the defendant. We find no such errors in the instructions given. The evidence amply sustains the verdict of the jury and would have justified the infliction of the extreme limit of the law.
The judgment of the lower court is affirmed, with directions *Page 393 
to the court to reform the sentence imposed and make the term of imprisonment therein provided begin upon the reception of defendant in the penitentiary.
DOYLE and RICHARDSON, JUDGES, concur.
                    ON MOTION FOR REHEARING.APPEAL — Instructions — Presumption of Innocence — Requests — Exceptions — Necessity. Where the court failed to instruct the jury upon the presumption of innocence and where no exception was reserved to such failure, and no special instruction was requested on this subject, and where the court did instruct the jury that the burden was upon the state to establish the guilt of the defendant by competent evidence beyond a reasonable doubt, the failure of the court to instruct on the presumption of innocence will not constitute reversible error.